8. Parliament's calendar of part-sessions - 2011 (vote)
- On Amendment 4:
Mr President, on a point of order, can you confirm that voting for Amendment 4 will succeed in reducing the number of times that we visit Strasbourg but, at the same time, will comply with our treaty obligation to hold 12 sessions?
(Applause)
(DE) Mr President, ladies and gentlemen, I see from the voting list that you, Mr President, intend to declare Amendment 2 inadmissible. I would like to ask you to reconsider this. It is correct that Article 229 of the treaty requires a session of the European Parliament to take place on the second Tuesday in March. However, this does not conflict with the amendment tabled by my group.
My group's amendment aims to move the Strasbourg week from week 10 to week 11. That does not prevent you from holding a plenary session on the second Tuesday in March. We want the Strasbourg week to be week 11, but this does not mean that our amendment is inadmissible. I would like to ask you to reconsider this.
You have read my mind, Mr Lehne, because I was going to proceed exactly as you had anticipated.
- On Amendment 4:
(FR) I shall be very brief, Mr President. I think that, despite its ambiguous wording, Amendment 4 should have been declared inadmissible because it contradicts the treaties and, even more so, the interpretation of these treaties that has been given very clearly in a judgment by the Court of Justice of the European Union in Luxembourg, which provides that the current number of part-sessions in Strasbourg must be maintained. I understand that some Members may disagree with this but, nevertheless, the treaties make this absolutely clear, and the judgment by the Luxembourg Court is equally clear as the law stands at the moment.
I must inform you before voting that the Presidency believes that Amendment 2 is in breach of the Treaty on the Functioning of the European Union and, therefore, declares Amendment 2 to be inadmissible.
Article 229 of the Treaty on the Functioning of the European Union states that the European Parliament, and I quote: 'shall meet without requiring to be convened, on the second Tuesday in March'. The Conference of Presidents has approved a calendar proposal for 2011 that includes a part-session period from 7 to 10 March, thus complying with Article 229 of the Treaty on the Functioning of the European Union.
Amendment 2 proposes that this part-session period be postponed to the following week. If Parliament were to approve this amendment, we would be in breach of Article 229. Accordingly, it is declared to be inadmissible.
- Before the vote on Amendment 3:
(DE) Mr President, I am sorry, but it is not as simple as that. You have quoted Article 229 completely correctly, but it is not in conflict with our amendment. Article 229 refers to a specific day, which is the second Tuesday in March. Our amendment refers to the Strasbourg week as a whole, which consists of four days. Therefore, it must be admissible to move this plenary week in Strasbourg from week 10 to week 11. That does not prevent anyone from holding a plenary session in Brussels on the second Tuesday in March. As you say yourself, those are the terms of the treaty.
Mr Lehne, this amendment raises a question that could very well be open to different interpretations. The Rules of Procedure stipulate that in these cases, the Presidency has the last word as regards the applicable interpretation. For the reasons I have explained, the Presidency has decided to declare Amendment 2 to be inadmissible as a result of being in breach of Article 229 of the Treaty on the Functioning of the European Union. It goes without saying that any other interpretation merits respect. However, as the Presidency has to decide, it has so decided.
Before the vote:
(IT) Mr President, please excuse me for taking this opportunity to state that intervention is needed to provide direct flight connections without complications between Strasbourg and the European capitals for those who are currently forced to take three or four flights to reach Strasbourg. I request that you take appropriate action.
(Applause)